RECE|VED USDC
CLERK. CHARLESTON. SC

ZUlHDEC 28 FH 5= |2

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH CAROLINA
BEAUFORT DIVISION
Hampton Hall, LLC, Civil Action No. 9:17-cv-1575-RMG
Plaintiff,
v. ORDER AND OPINION
Chapman Coer Chapman & Associates
Architects AIA, Inc., and Choate
Construction Company,
Defendants,
v.
Choate Construction Company,
Third-Party Plaintiff,
v.

ABG Caulking Contractors, Inc., et al.,

Third-Party Defendants.

 

Southem Roof and Wood Care Corp.,
Fourth-Party Plaintiff,
v.
Atlantic Best Rooi`lng, Inc.,

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
§
Fourth-Party Defendants. )
)

 

This matter is before the Court on Third-Party Defendant Southem Roof and Wood Care
Corporation’s (“Southern Roof”) motion to compel (Dkt. No. 170). For the reasons set forth

below, the Court grants the motion.

I. Background
Defendant Chapman Coyle Chapman & Associates Architects, AIA was responsible for

the design and oversight of the construction of amenity facilities for Plaintiff Hampton Hall LLC,
including a golf clubhouse, fitness center, and community clubhouse, (Dkt. No. 34 at 11 3.)
Defendant Choate Construction Company (“Choate”) was the general contractor. (Dkt. No. 34 at
il 7.) Plaintiff filed the present action on May 12, 2017. (Dkt. No. l-l.) On February l4, 2018,
Choate filed a third-party complaint against several of its subcontractors involved with the
construction at issue, including Southem Roof.1 (Dkt. No. 38.) Southern Roof now moves to
compel discovery responses from Plaintiff I-Iampton Hall, arguing that Harnpton Hall failed to
substantively respond to either its interrogatories or requests for production. (Dkt. No. 170.)
Plaintiff opposes the motion. (Dkt. No. 176.)
II. Legal Standard

Parties to a civil litigation may obtain discovery regarding “any nonprivileged matter that
is relevant to any party’s claim or defense” so long as the information is “proportional to the needs
of the case. . . .” Fed. R. Civ. P. 26(b)(l). The scope of discovery permitted by Rule 26 is designed
to provide a party with information reasonably necessary to afford a fair opportunity to develop
her case. See, e.g., Nat’l Um'on Fire Ins. Co. of Pittsburgh, P.A. v. Murray Sheet Metal Co., Inc.,
967 F.2d 980, 983 (4th Cir. 1992) (noting that “the discovery rules are given ‘a broad and liberal
treatment”’) quoting Hickman v. Taylor, 329 U.S. 495, 507 (l947). The court “must limit the
frequency or extent of discovery...if it determines that the discovery sought is unreasonably

cumulative or duplicative, or can be obtained from some other source that is more convenient, less

 

' The Court has issued five orders on dispositive motions in this case dismissing or granting
summary judgment on some of the claims contained in the amended complaint and third-party
complaint (Dkt. Nos. 23, 36, 44, 95, 108, 173, 174.)

burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C)(i). “The scope and conduct of
discovery are within the sound discretion of the district court.” Columbus-Am. Discovery Grp. v.
Atl. Mut. Ins. Co., 56 F.3d 556, 568 n.l6 (4th Cir. 1995); see also Carefirst of Md, Inc. v. Carefirst
Pregnancy Ctrs., 334 F.3d 390, 402 (4th Cir. 2003) (“Courts have broad discretion in [their]
resolution of discovery problems arising in cases before [them].”) (internal quotation marks
omitted). To enforce the provisions of Rule 26, under Federal Rule of Civil Procedure 37, a “party
may move for an order compelling disclosure or discovery.” Fed. R. Civ. P. 37(a)(l).
III. Discussion

Plaintiff Hampton Hall has clearly failed to comply with its discovery obligations here.
Southem Roof first appeared in this case on March l4, 2018, one month after being named as a
third-party defendant (Dkt. No. 49.) On August 16, 2018, Southem Roof served Plaintiff with
its first set of interrogatories and requests for production. (Dkt. Nos. l70-l; 170-2.) After the
parties agreed that Hampton Hall would have an additional thirty days to respond to the discovery
requests, Plaintiff sent its responses on October 22, 2018, (Dkt. Nos. 170-3; 170-4; 170-5.) The
responses, however, include various deficiencies2

First and foremost, Plaintiff failed to provide substantive responses to almost all of the
interrogatories and requests for production. Instead of producing documents or identifying
information, Plaintiff repeatedly “refer[red] to Plaintiffs Supplemental/Amended Answers to
Federal Rule 26(a)(l) Disclosures,” any amendments to the disclosure, and “all documents already
produced and responses” from other parties in the case. (Dkt. No. 170-3 at 6 - 12; 170-4 at 6 -

12.) Southem Roof, however, was not a party to the case when the Rule 26(a)(l) disclosures were

 

2 Southem Roof contacted Harnpton Hall’s four times between November 9, 2018, and December
18, 2018, to request that supplemental responses to cure the alleged deficiencies (Dkt. No. l70-
6.) The parties agreed that Plaintiff would supplement its responses by December l4, 2018, (Id.)
However, Southem Roof states that it received no response at that time. (Dkt. No. 170 at 2.)

served on March 7, 2018. (Dkt. No. 176 at 2.) Furthermore, Plaintiff s Second Supplemental Rule
26 Disclosures were only just completed and served concurrent with Plaintiff’s responses here.
(Dkt. No. 176-2.) Regardless of this recent disclosure, Plaintiff’s responses are deficient. As a
district court in the Fourth Circuit explained:

Where a party validly chooses to respond by referencing records, he may not simply

state that he has already produced the information. Rather, the responding party

must specifically identify the documents to which an answer may be derived. If any

information asked for in the requests is not contained in documents, Plaintiffs or
the responding party must provide supplement[al] responses.

Tucker v. Momentive Performance Materials USA, Inc., No. 2:13-CV-04480, 2016 WL 8252929,
at *9 (S.D.W. Va. Nov. 23, 2016) (citations omitted). Plaintiff must follow this rule here as well.
To the extent Plaintiff claims the documents or information was produced, Plaintiff must identify
which documents it relies upon. 'l`o the extent additional relevant information is requested that
Southem Roof does not yet have, Plaintiff must provide it.

Furthermore, Plaintiff makes repeated general objections to discovery requests.3 To the
extent Plaintiff asserts that a request is broad, vague, or burdensome, Plaintiff must identify
particular facts to support those assertions. See Mancia v. Mayflower Textile Servs. Co., 253
F.R.D. 354, 358 (D. Md. 2008) (“[B]oilierplate objections that a request for discovery is
‘over[broad] and unduly burdensome. . . ’ persist despite a litany of decisions from courts, including
this one, that such objections are improper unless based on particularized facts.”). This is
especially true after the 2015 Amendments to Rule 34(b)(2)(B), requiring that parties “state with
specificity the grounds for objection to the request.” See Fischer v. Forrest, No.

14CIV1304PAEAJP, 2017 WL 773694, at *3 (S.D.N.Y. Feb. 28, 2017) (“the responses...stating

 

3 An example is an objection to Request Number 15 that the request is “is vague, overly broad,
unduly burdensome, unlimited in scope, not related to the claims or defenses in this case and not
limited in time.” (Dkt. No. 170-4.) This is only one example, and Plaintiff’s responses include
multiple similar general objections. (Dkt. Nos. 170-3; 170-4.)

that the requests are ‘overly broad and unduly burdensome’ is meaningless boilerplate. Why is it
burdensome? How is it overly broad? This language tells the Court nothing.”).

Therefore, as Plaintiff s responses are deficient and failed to comply with discovery rules,
the Court will direct Plaintiff to revise its responses to Southem Roof’s interrogatories and requests
for production. To the extent Plaintiff has already produced the documents or information to
Southem Roof, Plaintiff must identify what documents or information are responsive To the
extent Southern Roof requests documents or information that Plaintiff has not yet produced to
Southem Roof, Plaintiff must provide the documents or information The Court recognizes that
Plaintiff may have valid objections to some of the interrogatories and requests, but Plaintiff must
state these objections with specificity. The Parties should confer to the extent there are bona fide
disputes over the scope of any of the interrogatories or requests.

Finally, The Court declines to award costs or attomeys’ fees at this time. However, the
parties are on notice that repeated failure to comply with clear rules regarding discovery and proper
responses may result in such awards and other sanctions in the future.

IV. Conclusion

For the foregoing reasons, the Court GRANTS Third-Party Defendant Southern Roof and
Wood Care Corporation’s Motion to Compel (Dkt. No. 170). IT IS ORDERED THAT, within
ten (10) days of the date of this Order, Plaintiff Hampton Hall will serve amended responses to

Southem Roof’s document requests and interrogatories

AND IT rs so oRDERED. <% §y

Richard M. Gergel
United States District Court Judge

 

December 2_§7, 2018
Charleston, South Carolina

